t c memo united_states tax_court carlton h perry petitioner v commissioner of internal revenue respondent docket no filed date carlton h perry pro_se paul g robeck for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure the issues remaining for decision are is petitioner entitled to deduct for any of the expenses with respect to the use of his motor home that he claimed in schedule e of his federal_income_tax return for that year return we hold that he is not is petitioner entitled to deduct for any of the expenses with respect to meals claimed in schedule e of his return we hold that he is not findings_of_fact some of the facts have been stipulated and are so found petitioner resided in portland oregon at the time the petition was filed petitioner and his former wife barbara j perry ms perry filed a joint return during petitioner spent time researching and writing a novel that had not been published or sold as of the end of that year he also held certain investments during that year petitioner's income for as reported in his return included interest_income from savings dividend income from investments in various securities rental income from investments in rental real_estate and capital_gains from the sale of stocks and the sale of rental real_estate motor home expenses during petitioner owned a pace arrow motor home motor home that wa sec_33 to feet in length and that was equipped with a kitchen a bath a sleeping area a living area a television and a videocassette recorder respondent's notice_of_deficiency notice for was issued to both petitioner and his former wife ms perry ms perry did not file a petition with respect to that notice and according- ly she is not a party in the present case during the year at issue petitioner accompanied by his then wife ms perry used the motor home for the purpose of taking trips to various locations in oregon they used the motor home to reach their destination and they slept and ate in the motor home during the course of those trips the trips that petitioner and ms perry took during were for the purpose of personal pleasure and recreation and were not business related during petitioner did not at any time operate the motor home as a rental property during petitioner maintained a two-page handwritten log entitled milage sic records for mileage log in which he recorded the following at the time he purchased gasoline for the motor home the date of the purchase of gasoline the city in which it was purchased the odometer reading of the motor home the generator use of the motor home the number of gallons of gasoline purchased the dollar amount_paid for the purchase of gasoline and other miscellaneous motor home expenses such as propane refills the mileage log did not in any way indicate that there was any business_purpose for the trips that petitioner and ms perry took in or for any other use of the motor home during during petitioner also maintained a handwritten log handwritten log consisting of pages of notes that described in detail the trips that he and ms perry took in the motor home during that year in that handwritten log petitioner noted that he and ms perry took a total of trips during those trips were taken during the months of april through date each such trip lasted from two to days and the total number of days that they spent on those trips was days petitioner also described in detail in the handwritten log his experiences during such trips including the places at which he and ms perry camped the walks and hikes they took the flowers plants and wildlife they saw an old grave site they visited the sunrises and the sunsets they watched and the food they ate the handwritten log did not in any way indicate that there was any business_purpose for the trips that petitioner and ms perry took in or for any other use of the motor home during in his return petitioner reported the following expenses totaling dollar_figure that he claimed were associated with the maintenance of the motor home depreciation dollar_figure equipment repair sec_363 gas lube tune-up big_number general maintenance and repair big_number groceries and related items household miscellaneous expenses insurance interest big_number petitioner allocated percent of the total reported expenses of dollar_figure to his rental_real_estate_activities and claimed a deduction of dollar_figure in schedule e of his return for_the_use_of the motor home in connection with those activi- ties he allocated approximately percent of those reported expenses to activities relating to his researching and writing a novel during and claimed a deduction of dollar_figure in schedule c of his return for_the_use_of the motor home in connection with those activities petitioner allocated the remaining por- tion of those reported expenses to his personal activities and did not claim a deduction for_the_use_of the motor home in connection with those activities meal expenses during petitioner incurred expenses for meals at var- ious restaurants in the total amount of dollar_figure those expenses reflected the cost of meals for petitioner and ms perry during the year at issue petitioner did not at any time buy meals for prospective tenants and did not typically buy meals for then current tenants petitioner allocated percent of the total meal expenses of dollar_figure to his rental_real_estate_activities and claimed a deduction with respect thereto in the amount of dollar_figure in schedule e of his return opinion petitioner bears the burden of proving that respondent's determinations are erroneous rule a 290_us_111 deductions are strictly a matter of all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure legislative grace and petitioner bears the burden of proving that he is entitled to any deduction claimed 292_us_435 petitioner attempted to satisfy his burden_of_proof in this case through his own testimony and certain documentary_evidence we found petitioner's testimony at times questionable general vague conclusory and evasive under the circumstances present- ed here we are not required to and we do not rely on petition- er's testimony to sustain his burden of establishing error in respondent's determinations see 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 87_tc_74 as for the documentary_evidence on which petitioner relies for the reasons discussed below we find that those documents do not support petitioner's contentions and or are unreliable motor home expenses sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business to be entitled to a deduction sec_212 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year for the produc- tion or collection of income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income petitioner has not expressly argued that he is entitled to a continued under sec_162 the taxpayer must establish inter alia that the expense for which a deduction is claimed was incurred primarily for business rather than personal reasons and that there is a proximate relationship between the expense and the taxpayer's business see 36_tc_879 33_tc_838 the determination of whether an expenditure satisfies the require- ments of deductibility under sec_162 is a question of fact 320_us_467 sec_167 allows as a depreciation deduction a reasona- ble allowance for the exhaustion wear_and_tear of property used in a trade_or_business or for the production_of_income no depreciation deduction is allowed for property that is used solely for pleasure sec_1_167_a_-2 income_tax regs see sec_262 sec_280a generally disallows a deduction otherwise allowable under the code with respect to the use of a dwelling_unit including a mobile home or similar_property if the taxpayer's personal_use of the unit during the year exceeds the greater of days or percent of the number of days during such year for which the unit is rented at a fair rental sec_280a d and f a continued deduction under that section for any of the motor home expenses at issue nor would the record support such an argument since as we hold infra petitioner has failed to establish that the motor home was used in connection with his rental real_estate rather than personal activities sec_280a provides certain exceptions to the general disallowance rule_of sec_280a the pertinent exception in the instant case is that prescribed by sec_280a that section provides that sec_280a shall not apply to any item to the extent the taxpayer can establish that such item is allocable to a portion of his or her dwelling_unit that is used exclusively on a regular basis and for one of the following purposes a as the principal_place_of_business for any trade_or_business of the taxpayer b as a place of business that is used by patients cli- ents or customers in meeting or dealing with the taxpayer in the normal course of his or her trade_or_business or c in the case of a separate structure which is not at- tached to the dwelling_unit in connection with the taxpayer's trade_or_business although petitioner's argument is not altogether clear he appears to contend that he is entitled to a deduction for under sec_162 and sec_167 for the motor home expenses reported in schedule e of his return because the motor home was used in connection with his rental_real_estate_activities and in order to satisfy the requirements of sec_280a the taxpayer must establish inter alia that an expense item is allocable to a portion of his or her dwelling_unit that such taxpayer used in connection with an activity that constitutes a trade_or_business within the meaning of sec_162 and not merely in connection with an activity that constitutes an income- producing activity within the meaning of sec_212 73_tc_766 those expenses are not disallowed under sec_280a because his use of the motor home as the principal_place_of_business for the operations of those activities falls within the exception provided by 280a c respondent contends that petitioner is not entitled for to a deduction for the motor home expenses at issue because he failed to prove that the motor home was used in connection with his rental real_estate rather than personal activities re- spondent further contends that even if the deductions were other- wise allowable by the code they are disallowed under sec_280a because petitioner has failed to establish that he used the motor home exclusively in connection with his rental_real_estate_activities as required by sec_280a petitioner relies on three documents to support his conten- tion that he used the motor home in connection with his rental_real_estate_activities and claims that those documents corrobo- rate his testimony that he used the motor home as a place to meet with tenants as a vehicle by which to transport material as a storage place to store equipment and as a vehicle to travel to various destinations in oregon in search of new real_estate investments two of the documents on which petitioner relies are the petitioner concedes that he is not entitled to a deduction for for the reported motor home expenses that he allocated to activities relating to his researching and writing a novel during and for which he claimed a deduction in schedule c of his return mileage log and the handwritten log the mileage log contained information relating to the dates on which petitioner purchased gasoline for the motor home the cities in which it was pur- chased the odometer readings of the motor home the generator use of the motor home the number of gallons of gasoline pur- chased the respective dollar amounts paid for the gasoline purchased and other miscellaneous motor home expenses such as propane refills the handwritten log consisted of pages of notes in which petitioner described in detail his experiences during the trips that he and ms perry took in the motor home during the months of april through date including the places at which they camped the walks and hikes they took the flowers plants and wildlife they saw an old grave site they visited the sunrises and the sunsets they watched and the food they ate neither the mileage log nor the handwritten log in any way indicated that there was any business_purpose for the trips that petitioner and ms perry took in or for any other use of the motor home during to the contrary the handwritten petitioner testified that notations made in the far right margin of the mileage log in the form of slash marks under a column labeled calls represent the times that he met with his tenants in the motor home with respect to matters relating to his real_estate rentals petitioner further testified inconsistently as to whether those notations were contemporaneous_records of those alleged meetings the mileage log contained no notations of the names of the tenants with whom petitioner allegedly met in the motor home the dates or the times of such alleged meetings or the subjects that he discussed during such alleged meetings on the instant record we place no particular weight on the slash marks in the mileage log or for the reasons stated above on petitioner's testimony concerning them in continued log establishes that petitioner used the motor home to take trips that were for the purpose of personal pleasure and recreation and that were not related to petitioner's rental real_estate activi- ties the third document on which petitioner relies is entitled pace summary of r e sic investment travel activity real_estate log we have serious reservations about the reliability of that document it purports to be a list of the real proper- ties that petitioner allegedly visited during the trips in that he and ms perry took in the motor home the real_estate log was created by petitioner on his personal computer and was saved on a computer diskette petitioner produced that log on date two days prior to the trial herein and after having been informed by respondent's counsel that as far as respondent was concerned the documents petitioner had presented to respondent's counsel failed to establish a business_purpose for the motor home during on cross-examination when petitioner was asked whether he had made any substantive changes to the real_estate log prior to the trial he was evasive in his response in addition the real_estate log contained a general and vague description of the real properties that petitioner purportedly visited during and did not contain any specific information relating to such properties such as the addresses continued determining whether the motor home was used in connection with petitioner's rental_real_estate_activities thereof the names and phone numbers of sellers or real_estate brokers or the asking prices of any such properties our reservations about the reliability of the real_estate log are compounded by the results of an examination of the com- puter diskette on which the real_estate log was saved that was conducted by leslie sawyer ms sawyer a computer investigative specialist employed by the internal_revenue_service the first and last entries in the real_estate log relating to the real properties that petitioner purportedly visited during were dated date and date respectively ms sawyer printed a directory listing of the computer diskette on which the real_estate log was saved and that directory listing indicated that that log was last saved at a time when the com- puter system's date was set on date which is consis- tent with the date of the last entry in that log ms sawyer also used a computer_program known as norton utilities to retrieve a document that was at one time saved on that computer diskette and later deleted that document was substantially identical to the real_estate log and was last saved at a time when the computer system's date was set on date petitioner did not offer an adequate explanation as to why a document that was saved at a time when the computer system's date was set on date contained information with dates after that date based on the state of the record in this case we do not place any particular weight on the real_estate log in resolving whether petitioner used the motor home in connection with his rental_real_estate_activities even assuming arguendo that we were willing to place any weight on that log we do not believe that it establishes that the trips taken by petitioner in the motor home during were primarily for business rather than personal purposes nor does it establish any other business use of the motor home during that year based on our review of the entire record in this case we find that petitioner has failed to establish that the motor home was used in carrying on his rental_real_estate_activities within the meaning of sec_162 or that it was used in or for those activities within the meaning of sec_167 consequently we find that petitioner has failed to establish that he is en- titled for to the deductions he claimed under sec_162 and sec_167 with respect to the motor home even assuming arguendo that the motor home expenses at issue were allowable deductions under sec_162 and sec_167 those although petitioner also testified about the real properties that he allegedly visited during the trips in that he and ms perry took in the motor home his testimony with respect to that matter was general vague and or conclusory as stated above we are unwilling to rely on petitioner's testimony to sustain his burden_of_proof in this case in fact petitioner has failed to establish that during the year at issue his rental_real_estate_activities were sufficiently systematic and continuous so as to constitute a trade or busi- ness see curphey v commissioner t c pincite deductions would be disallowed by sec_280a the motor home owned and used by petitioner during was a dwelling_unit within the meaning of sec_280a see 75_tc_259 in addition the motor home was a residence within the meaning of sec_280a because petitioner did not at any time operate the motor home as a rental property and petitioner concedes that he used the motor home for personal purposes and does not dispute that his personal_use exceeded days see sec_280a according- ly assuming arguendo that deductions for the motor home expenses at issue were allowable under sec_162 and sec_167 those deductions would be disallowed under sec_280a unless petitioner were to establish that they were allocable to a por- tion of the motor home that was used exclusively and on a regular basis in connection with his rental_real_estate_activities for one of the purposes enumerated in sec_280a the exclusive use requirement of sec_280a requires that the taxpayer use a portion of a dwelling_unit solely for the purpose of carrying_on_a_trade_or_business and that there be no personal_use of that part of the dwelling_unit see 919_f2d_1273 7th cir affg tcmemo_1989_356 goldberger inc v commissioner 88_tc_1532 quoting s rept 1976_3_cb_49 h rept vol the use of a portion of a dwelling_unit for both personal and busi- ness purposes does not meet the exclusive use requirement of sec_280a goldberger inc v commissioner supra pincite petitioner has failed to establish that he used any portion of the motor home solely for the purpose of carrying on his rental_real_estate_activities accordingly petitioner has failed to satisfy the exclusive use requirement of sec_280a consequently assuming arguendo that deductions for the motor home expenses at issue were allowable under sec_162 and sec_167 those deductions would be disallowed under sec_280a based on our review of the entire record before us we sustain respondent's determination that petitioner is not en- titled to deduct for the motor home expenses at issue meal expenses in schedule e of his return petitioner claimed a deduction of dollar_figure for meal expenses respondent determined that petitioner is not entitled to that claimed deduction because he has failed to establish that those expenses were ordinary and necessary expenses paid in carrying_on_a_trade_or_business under sec_162 or for the production_or_collection_of_income under sec_212 and that he complied with the sub- stantiation requirements of sec_274 we note however that petitioner also has failed to satisfy the requirements of sec_280a because he has not estab- lished that his rental_real_estate_activities constituted a trade_or_business within the meaning of sec_162 see supra note sec_4 in general for purposes of sec_162 and sec_212 an expense is ordinary if it is considered normal usual or customary in the context of the particular business or income- producing activity out of which it arose see eg 308_us_488 79_tc_503 ordinarily for purposes of those sections an expense is necessary if it is appropriate and helpful to the operation of the taxpayer's trade_or_business or income-producing activity see eg 383_us_687 estate of davis v commissioner supra petitioner testified generally that the meal expenses at issue are expenses that were incurred in connection with his rental_real_estate_activities because he used the time that he spent at various restaurants to establish a business relationship with the restaurant's waiters waitresses and patrons who assisted him in the promotion of his rental real_estate by refer- ring prospective tenants to him the meal expenses_incurred by petitioner during reflected the cost of meals for petitioner and ms perry during that year petitioner did not at any time buy meals for prospective tenants and did not typically buy meals for then current tenants the record does not establish the identity of any tenants or other individuals associated with his rental_real_estate_activities for whom petitioner bought meals during the amounts expended on any such meals the dates or times that he bought any such meals or the business that was discussed during any such meals based on the instant record we find that petitioner has failed to establish that the meal expen- ses incurred during were ordinary and necessary expenses that were incurred in connection with his rental_real_estate_activities petitioner also failed to establish that he satisfied the substantiation requirements of sec_274dollar_figure a taxpayer may satisfy the substantiation requirements of sec_274 by adequate_records or by sufficient evidence corroborating his or her own statement sec_1_274-5 income_tax regs to meet the adequate_records requirements of sec_1_274-5 income_tax regs a taxpayer must keep an account book diary or similar document that records information required by section sec_274 provides in pertinent part d substantiation required --no deduction or credit shall be allowed-- for any item with respect to an activity which is of a type generally considered to constitute entertainment amusement or recreation or with respect to a facility used in connection with such an activity unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer's own state- ment a the amount of such expense or other item b the time and place of the entertainment amusement re- creation or use of the facility or property c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons enter- tained d including a written_statement of the business_purpose of the expenditure and that is prepared at or near the time the expense is paid sec_1_274-5 income_tax regs where a taxpayer fails to comply with the adequate_records requirements of that regulation he or she may satisfy the substantiation requirements of sec_274 by his or her own statement written or oral that contains specific information in detail relating to those substantiation requirements and other corroborative evidence sufficient to establish those require- ments sec_1_274-5 income_tax regs petitioner did not present any contemporaneous account book diary or similar document that recorded information required by sec_274 in addition petitioner testified in a general manner about the meal expenses at issue and his testimony did not contain specific information in detail as to the business_purpose for those expenses and was not accompanied by any cor- roborative evidence accordingly petitioner failed to satisfy the substantiation requirements of sec_274 based on our review of the entire record in this case we sustain respondent's determination that petitioner is not en- titled to deduct for the meal expenses at issue to reflect the foregoing and petitioner's concessions decision will be entered for respondent
